IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-109
                                        No. 393PA20

                                   Filed 4 November 2022
     IN THE MATTER OF L.N.H.

           Appeal pursuant to N.C.G.S. § 7A-31 from a unanimous, unpublished decision

     of the Court of Appeals, 272 N.C. App. 695, 2020 WL 4462550 (2020), reversing in

     part, vacating in part, and remanding the trial court’s order entered on 23 August

     2019 by Judge Marcus A. Shields in District Court, Guilford County. Heard in the

     Supreme Court on 23 May 2022 in session in the Old Burke County Courthouse in

     the City of Morganton pursuant to N.C.G.S. § 7A-10(a).


           Mercedes O. Chut, for appellant Guilford County Department of Health and
           Human Services.

           Matthew D. Wunsche, for appellant Guardian ad Litem.

           Jeffrey L. Miller, for appellant respondent-mother.


           BERGER, Justice.

¶1         Appellant Guilford County Department of Health and Human Services (DSS)

     appeals from a decision of the Court of Appeals which reversed in part and vacated

     in part the trial court’s adjudications of abuse, neglect, and dependency, as well as

     the disposition and permanency planning order in the matter of L.N.H. In re L.N.H.,

     272 N.C. App. 695, 2020 WL 4462550 (2020) (unpublished). DSS filed a petition for

     discretionary review on September 8, 2020. Respondent-mother filed a conditional
                                               IN RE L.N.H.

                                               2022-NCSC-109

                                             Opinion of the Court



     petition for discretionary review on September 28, 2020. We allowed both petitions

     on December 14, 2021.

                            I.   Factual and Procedural Background

¶2         Lea1 was born in February 2019. On May 7, 2019, DSS began an investigation

     after receiving a report regarding Lea’s hospitalization. The report alleged that

     respondent-mother punched Lea in the chest, sprayed a green liquid on Lea, waved

     a lighter near Lea’s face, and burned Lea’s feet with a lighter. The report also alleged

     that Lea was subsequently left outside on the porch unattended. Respondent-mother

     was arrested and charged with felony child abuse inflicting serious injury and held

     in the Guilford County Jail under a $500,000.00 bond. Medical records obtained by

     DSS from the hospital confirmed that Lea suffered burns to her feet.

¶3         Social worker Jerin Elliot interviewed respondent-mother in jail on May 8,

     2019. Consistent with her statement to another social worker on the day of the

     incident, respondent-mother told Elliott that she did not remember the events leading

     to Lea’s hospitalization; she only remembered that she had put the child to bed, drank

     alcohol, and then went to sleep. Respondent-mother admitted she suffered from

     depression and had not been taking her medication. She further identified Bruce

     Rutledge as Lea’s father, but she did not have his contact information. Elliott’s




           1    Pseudonyms are used in this opinion to protect the juvenile’s identity and for ease of
     reading.
                                             IN RE L.N.H.

                                            2022-NCSC-109

                                          Opinion of the Court



     investigation further revealed that respondent-mother told her mother that when Lea

     was taken to the hospital for treatment, respondent-mother thought the child was

     still in the home.

¶4          On May 8, 2019, Lea’s maternal great-grandmother and other family members

     informed DSS that they would be willing to take care of Lea; however, no home study

     had been completed when the petition was filed. Lea’s family members also identified

     respondent-father as the child’s father and stated that he had been in and out of

     prison and had active warrants against him.2

¶5          On May 9, 2019, DSS obtained nonsecure custody of Lea after filing a petition

     alleging that Lea was abused, neglected, and dependent.

¶6          On July 31, 2019, the trial court held an adjudication, disposition, and

     permanency planning hearing. At the hearing, Elliot testified about the investigation.

     When asked if DSS had received a report regarding the family, respondent-mother

     objected to testimony concerning the report on hearsay grounds. DSS argued the

     report was not being offered for the truth of the allegations set forth in the report,

     but to show why DSS became involved with the family. The trial court overruled the

     objection and allowed Elliot to testify.



            2 Respondent-father was subsequently located and served. He submitted to DNA
     testing which confirmed that he was Lea’s biological father. However, at the time the petition
     was filed, paternity had not been established. The trial court ordered that reunification
     efforts with respondent-father should continue and that he should have visitation with the
     child.
                                          IN RE L.N.H.

                                          2022-NCSC-109

                                        Opinion of the Court



¶7         Later, Elliot testified that DSS had received medical records regarding Lea’s

     injuries. The trial court took judicial notice of a medical records exhibit, which the

     court had admitted in a previous nonsecure custody hearing without objection.3 The

     medical records detailed how Lea was transferred to the hospital. The summary

     stated, “[Lea] is a 2 month old female . . . who was transferred from [a different]

     hospital where she was initially brought . . . by [Lea’s] neighbors who witnessed

     [respondent-]mother abusing [Lea] physically.”            The medical records further

     contained a History of Present Illness section, which stated, “the neighbors saw

     [respondent-]mother burning [Lea]’s feet with [a] cigarette light[er], punching her in

     the abdomen and spraying her face with Windex.”

¶8         On August 23, 2019, the trial court adjudicated Lea an abused, neglected, and

     dependent juvenile. The trial court found that Lea had sustained injuries related to

     respondent-mother “punching [her] in the chest, allowing green liquid to be placed

     across [her] face, and allowing [her] to sustain serious burns to her feet, as [a result

     of respondent-] mother being under the influence of alcohol, based upon her own

     admission.” The trial court also determined that Lea was left outside on the steps of

     the home after sustaining these injuries.

¶9         The trial court ordered that legal and physical custody remain with DSS, but



           3 At oral argument, respondent-mother’s counsel conceded that respondent-mother
     was represented by counsel at the hearing in which these medical records were originally
     admitted.
                                            IN RE L.N.H.

                                           2022-NCSC-109

                                         Opinion of the Court



       that custody be transferred to Lea’s relatives once they complied with certain

       requirements. The court also found that reunification with respondent-mother would

       be unsuccessful and ordered DSS to cease reunification efforts with her. Respondent-

       mother’s visitation rights with Lea were terminated.

¶ 10         Respondent-mother appealed. On August 4, 2020, the Court of Appeals held

       that respondent-mother was denied a fair hearing and the trial court erred in

       adjudicating Lea an abused, neglected, and dependent juvenile. In re L.N.H., 272

       N.C. App. 695, 2020 WL 4462550, at *6. Specifically, the Court of Appeals determined

       that respondent-mother’s counsel provided ineffective assistance by failing to object

       to the admission of Lea’s medical records and that the trial court improperly

       considered Elliot’s testimony regarding the neighbors’ report as substantive evidence.

       Id. at *5–6. Further, the Court of Appeals reversed the adjudication of dependency,

       stating that “the trial court erroneously based its adjudication of dependency on

       conditions existing at the time the petition was filed instead of the time of the

       adjudication.” Id. at *7. As a result, the Court of Appeals vacated the disposition and

       permanency planning order and remanded the case to the trial court. Id.

¶ 11         On September 8, 2020, DSS filed a petition for discretionary review under

       N.C.G.S. § 7A-31(c). On September 28, 2020, respondent-mother filed a conditional

       petition for discretionary review in response. This court allowed both petitions on

       December 14, 2021, and the matter was heard on May 23, 2022.
                                                IN RE L.N.H.

                                            2022-NCSC-109

                                          Opinion of the Court



                                          II.     Analysis

¶ 12         First, we address the argument by DSS that the Court of Appeals erred in

       determining that the trial court improperly admitted and considered witness reports

       of abuse contained in Lea’s medical records.

¶ 13         “In order to preserve an issue for appellate review, a party must have

       presented to the trial court a timely request, objection, or motion, stating the specific

       grounds for the ruling the party desired the court to make if the specific grounds were

       not apparent from the context.” N.C. R. App. P. 10(a)(1) (2021); see also, In re E.D.,

       372 N.C. 111, 116, 827 S.E.2d 450, 454 (2019).            As this Court has stated, “a

       respondent’s failure to object to the trial court’s taking judicial notice of underlying

       juvenile case files waives appellate review of the issue.” In re A.C., 378 N.C. 377,

       2021-NCSC-91, ¶ 17 (cleaned up).

¶ 14         Here, the trial court took judicial notice of the medical records previously

       admitted without objection at a May 10, 2019 hearing on nonsecure custody in which

       respondent-mother was represented by counsel. When counsel for DSS offered the

       medical records for admission there, the following exchange occurred:

                    [DEPARTMENT COUNSEL]: Your Honor, I’m not going to
                    introduce an extensive amount of medical records;
                    however, previously admitted into evidence on May 10th,
                    2019, are a portion of the medical records. Since those have
                    already been admitted into evidence, I would ask at this
                    time that you take judicial notice of those.

                    THE COURT: Any objection?
                                             IN RE L.N.H.

                                             2022-NCSC-109

                                           Opinion of the Court




                    UNIDENTIFIED SPEAKER: No objection, Your Honor.

                    [RESPONDENT-MOTHER’S COUNSEL]: No objection,
                    already in evidence.

                    THE COURT: All right. So admitted. The Court will take
                    judicial notice.

¶ 15         The medical records included reports that Lea had been brought to the hospital

       by her neighbors after the neighbors witnessed respondent-mother burn Lea’s feet

       with a cigarette lighter, punch Lea in the abdomen, and spray Lea in the face with

       Windex. Elliot also provided testimony regarding the reports that respondent-mother

       burned Lea’s feet and left her on the porch. As this Court stated in In re A.C., the

       failure to object to the trial court taking judicial notice of such records waives

       appellate review of the issue. Id. Thus, respondent-mother’s failure to object waives

       appellate review.

¶ 16          DSS next argues that the Court of Appeals erred in determining that

       respondent-mother received ineffective assistance when counsel did not object to

       admission of the medical records.

¶ 17         A party alleging ineffective assistance of counsel “must show that counsel’s

       performance was deficient and the deficiency was so serious as to deprive [the party]

       of a fair hearing.” In re B.B., 381 N.C. 343, 2022-NCSC-67, ¶ 39 (quoting In re G.G.M.,

       337 N.C. 29, 2021-NCSC-25, ¶ 35). In order to show deprivation of a fair hearing, the

       party “must prove that there is a reasonable probability that, but for counsel’s errors,
                                            IN RE L.N.H.

                                            2022-NCSC-109

                                          Opinion of the Court



       there would have been a different result in the proceedings.” Id. (emphasis omitted).

       “[I]f a reviewing court can determine at the outset that there is no reasonable

       probability that in the absence of counsel’s alleged errors the result of the proceeding

       would have been different, then the court need not determine whether counsel’s

       performance was actually deficient.” State v. Braswell, 312 N.C. 553, 563, 324 S.E.2d

       241, 249 (1985).

¶ 18           There is “a strong presumption that counsel’s conduct falls within the range of

       reasonable professional assistance.” State v. Roache, 358 N.C. 243, 280, 595 S.E.2d

       381, 406 (2004) (quoting Strickland v. Washington, 466 U.S. 668, 688 (1984)).

       “Counsel is given wide latitude in matters of strategy, and the burden to show that

       counsel’s performance fell short of the required standard is a heavy one for [a party]

       to bear.” State v. Fletcher, 354 N.C. 455, 482, 555 S.E.2d 534, 551 (2001); see also

       State v. Goss, 361 N.C. 610, 623, 651 S.E.2d 867, 875 (2007) (“This Court indulges the

       presumption that trial counsel’s representation is within the boundaries of acceptable

       professional conduct, giving counsel wide latitude in matters of strategy.” (cleaned

       up)).

¶ 19           Here, counsel for respondent-mother objected to admission of Elliot’s testimony

       regarding the report to DSS about Lea’s injuries. The trial court overruled the

       objection and allowed Elliot’s testimony. Elliot testified:

                     A report was received alleging that on May 7th, 2019,
                     [Lea], who at the time was reported as an unidentified child
                                              IN RE L.N.H.

                                              2022-NCSC-109

                                            Opinion of the Court



                     weighing 11 pounds, was transported to the emergency
                     room after being assaulted by [respondent-mother].
                     [Respondent-mother] was observed punching the minor
                     child in the chest area. [Respondent-mother] spray[ed]
                     unknown green liquid in [Lea]’s face, then pulled out a
                     lighter and swiped the flame of the lighter across [Lea]’s
                     face. [Respondent-mother] was seen burning [Lea]’s feet
                     with the lighter. [Respondent-mother] then laid [Lea] on
                     the steps of the porch. [Lea] was then taken from
                     [respondent-]mother by observers, and law enforcement
                     was called.

¶ 20          Subsequently, DSS requested the trial court to take judicial notice of Lea’s

       medical records and stated that the medical records were “previously admitted into

       evidence on May 10, 2019.” Counsel for respondent-mother was asked if there was

       any objection to the court taking judicial notice and responded, “[n]o objection,

       already in evidence.”

¶ 21          These medical records contained the same information about the source of

       Lea’s injuries as testified to by Elliot:

                     [Lea] is a 2 month old female . . . who was . . . initially
                     brought . . . by [Lea]’s neighbor who witnessed [respondent-
                     ]mother abusing [Lea] physically. Per report, [respondent-
                     ]mother was burning [Lea]’s feet with [a] cigarette
                     light[er], punching her in the abdomen and spraying her
                     face with Windex. She has <1% TBSA partial thickness
                     burns to the soles of her feet.

¶ 22          The record reflects that respondent-mother’s counsel stated that he expressed

       no objection to the trial court's decision to take judicial notice of the relevant medical

       records and that he declined to exercise his right to object because those records were
                                            IN RE L.N.H.

                                           2022-NCSC-109

                                         Opinion of the Court



       “already in evidence.” Thus, in this case, unlike in many other cases, the record

       contains an explanation for the failure of respondent-mother’s counsel to lodge the

       objection that respondent-mother now claims should have been made. In addition,

       we note that neither this Court nor the Court of Appeals has directly addressed the

       issue of whether a trial court is entitled to judicially notice evidence that has

       previously been admitted into evidence at a hearing held for the purpose of

       determining whether a juvenile should continue in non-secure custody at a

       subsequent adjudication hearing, with reasonable arguments in support of and in

       opposition to the admissibility of this evidence having been advanced in the parties’

       briefs before this Court. For that set of circumstances, we are unable to conclude that

       respondent-mother’s counsel’s conduct was “unreasonable” given “prevailing

       professional norms.” Strickland, 466 U.S. at 688. As a result, we hold that

       respondent-mother’s ineffective assistance of counsel claim lacks merit.

¶ 23         DSS next contends that the Court of Appeals erred in reversing the trial court’s

       adjudication of dependency because the trial court did not consider post-petition

       evidence.

¶ 24         “The adjudicatory hearing shall be a judicial process designed to adjudicate the

       existence or nonexistence of any of the conditions alleged in a petition.” N.C.G.S. §

       7B-802 (2021).

                    Unlike in the dispositional stage, where the trial court’s
                    primary consideration is the best interest of the child and
                                             IN RE L.N.H.

                                             2022-NCSC-109

                                           Opinion of the Court



                    any evidence which is competent and relevant to a showing
                    of the best interest of that child must be heard and
                    considered by the trial court, evidence in the adjudicatory
                    hearing is limited to a determination of the items alleged
                    in the petition.

       In re A.B., 179 N.C. App. 605, 609, 635 S.E.2d 11, 14 (2006) (cleaned up). Thus, the

       conditions underlying determination of whether a juvenile is an abused, neglected, or

       dependent juvenile are fixed at the time of the filing of the petition. This inquiry

       focuses on the status of the child at the time the petition is filed, not the post-petition

       actions of a party.

¶ 25         Here, the Court of Appeals held that “[t]he trial court erroneously based its

       adjudication of dependency on conditions existing at the time the petition was filed

       instead of the time of the adjudication.” In re L.N.H., at *7. The Court of Appeals

       determined that the trial court erred in adjudicating Lea as dependent because “the

       trial court failed to make specific findings with respect to Lea’s father’s ability to

       provide or arrange care for her,” and because respondent-mother’s family members

       presented themselves as placement alternatives. Id. at *7.

¶ 26         This holding does not follow the plain language of N.C.G.S. § 7B-802. At the

       time the petition was filed, respondent-father’s whereabouts were unknown and

       paternity had not been established. Further, there were no alternative placements

       available for Lea because home studies had not been completed. Thus, although

       relatives had been identified as potential alternative placements at the time the
                                            IN RE L.N.H.

                                           2022-NCSC-109

                                         Opinion of the Court



       petition was filed, no acceptable relative placements were available.

¶ 27         The trial court correctly found that, at the time the petition was filed,

       “[respondent-]mother did not provide any other alternative[] placements with family

       members who presented themselves to the department, [and respondent-]mother was

       unable to provide any information as it related to [respondent-father], who at the

       time, his location was unknown and the means to communicate with him remained

       unknown.”

¶ 28         For these reasons, the trial court did not err in adjudicating Lea a dependent

       juvenile.

¶ 29         Finally, respondent-mother contends that the trial court erred by eliminating

       reunification efforts as an initial disposition following adjudication. At the time of

       the hearing in this case, N.C.G.S. § 7B-906.2(b) provided that

                    [a]t any permanency planning hearing, the court shall
                    adopt concurrent permanent plans and shall identify the
                    primary plan and secondary plan. Reunification shall
                    remain a primary or secondary plan unless the court made
                    written findings under [N.C.G.S. §] 7B-901(c) or makes
                    written findings that reunification efforts clearly would be
                    unsuccessful or would be inconsistent with the juvenile’s
                    health or safety.

       (emphasis added). In this case, the trial court ordered DSS to cease reunification

       efforts with respondent-mother as part of the initial dispositional hearing. As a

       result, the trial court was required to make written findings under N.C.G.S. § 7B-

       901(c) before eliminating reunification as a primary or secondary plan. See In re J.M.,
                                           IN RE L.N.H.

                                           2022-NCSC-109

                                        Opinion of the Court



       255 N.C. App. 483, 499, 804 S.E.2d 830, 840–41 (2017) (holding, that “because the

       trial court ceased reunification efforts in an order entered following an initial

       disposition hearing, N.C.G.S. § 7B-901(c) was necessarily implicated.”), disc. rev.

       improvidently allowed, 371 N.C. 132, 813 S.E.2d 847 (2018).

¶ 30         At the time of the hearing in this case, N.C.G.S. § 7B-901(c) provided that

                   [i]f the disposition order places a juvenile in the custody of
                   a county department of social services, the court shall
                   direct that reasonable efforts for reunification as defined
                   in [N.C.G.S. §] 7B-101 shall not be required if the court
                   makes written findings of fact pertaining to any of the
                   following, unless the court concludes that there is
                   compelling evidence warranting continued reunification
                   efforts:

                      (1) A court of competent jurisdiction determines or has
                          determined that aggravated circumstances exist
                          because the parent has committed or encouraged the
                          commission of, or allowed the continuation of, any of
                          the following upon the juvenile:

                             a. Sexual abuse.

                             b. Chronic physical or emotional abuse.

                             c. Torture.

                             d. Abandonment.

                             e. Chronic or toxic exposure to alcohol or
                                controlled substances that causes impairment
                                of or addiction in the juvenile.

                             f. Any other act, practice, or conduct that
                                increased the enormity or added to the
                                injurious consequences of the abuse or
                                neglect.
                                            IN RE L.N.H.

                                            2022-NCSC-109

                                          Opinion of the Court



                        (2) A court of competent jurisdiction terminates or has
                            terminated involuntarily the parental rights of the
                            parent to another child of the parent.

                        (3) A court of competent jurisdiction determines or has
                            determined that (i) the parent has committed
                            murder or voluntary manslaughter of another child
                            of the parent; (ii) has aided, abetted, attempted,
                            conspired, or solicited to commit murder or
                            voluntary manslaughter of the child or another child
                            of the parent; (iii) has committed a felony assault
                            resulting in serious bodily injury to the child or
                            another child of the parent; (iv) has committed
                            sexual abuse against the child or another child of the
                            parent; or (v) has been required to register as a sex
                            offender on any government-administered registry.

       Thus, before eliminating reunification efforts with respondent-mother, the trial court

       in this case was required to make written findings pertaining to one of the

       circumstances listed above. See J.M., 255 N.C. App. at 500, 804 S.E.2d at 841.

¶ 31         In its order, the trial court found that “[r]eunification efforts with the mother

       would be clearly unsuccessful and inconsistent with the juvenile[’s] health and safety”

       and that “[t]here are aggravating circumstances that exist as it relates to the mother

       and juvenile, whereas the mother’s conduct caused serious injuries to the juvenile.”

       Although the trial court did not specifically cite N.C.G.S. § 7B-901(c), its reference to

       “aggravating circumstances” is sufficient to invoke that statutory provision. See In

       re A.P.W., 378 N.C. 405, 2021-NCSC-93, ¶ 20 (noting that “[t]he trial court’s written

       findings must address the statute’s concerns but need not quote its exact language”)

       (quoting In re L.M.T., 367 N.C. 165, 168, 752 S.E.2d 453, 455 (2013)). Thus, the
                                             IN RE L.N.H.

                                             2022-NCSC-109

                                           Opinion of the Court



       question before this Court on review is

                    limited to whether there is competent evidence in the
                    record to support the findings of fact and whether the
                    findings of fact support the conclusions of law. The trial
                    court’s findings of fact are conclusive on appeal if supported
                    by any competent evidence. Uncontested findings are
                    binding on appeal. The trial court’s dispositional choices—
                    including the decision to eliminate reunification from the
                    permanent plan—are reviewed for abuse of discretion. An
                    abuse of discretion occurs when the trial court’s ruling is so
                    arbitrary that it could not have been the result of a
                    reasoned decision.

       Id., ¶ 14–15 (cleaned up).      Given that respondent-mother has challenged the

       sufficiency of the evidence to support the trial court’s finding of aggravated

       circumstances under N.C.G.S. § 7B-901(c), we review those findings to determine if

       they were supported by competent evidence. See In re B.C.T., 265 N.C. App. 176,

       186–87, 828 S.E.2d 50, 57 (2019).

¶ 32         As an initial matter, the trial court’s mere declaration that “there are

       aggravating circumstances that exist,” without explaining what those circumstances

       are, is not sufficient to constitute a valid finding for purposes of N.C.G.S. § 7B-901(c).

       Cf., In re A.W., 377 N.C. 238, 2021-NSCS-44, ¶ 31–32 (holding that there was

       sufficient evidence to support the trial court’s finding that the parent’s conduct with

       respect to the juvenile “increase[d] the enormity and add[ed] to the consequences of

       the neglect of [the juvenile] where the parents had “consistently worked together to

       conceal” the abuse and neglect that had led to the death of the juvenile’s sister given
                                            IN RE L.N.H.

                                            2022-NCSC-109

                                          Opinion of the Court



       that “there is no means by which [the trial court] can address what caused the death

       of [the sister] and thereby [e]nsure the safety of [the juvenile]”). Although the trial

       court noted that “[respondent-]mother’s misconduct caused serious injuries to the

       juvenile,” the evidence presented in this case cannot support a finding of any of the

       aggravated circumstances listed in N.C.G.S. § 7B-901(c)(1)a–e.

¶ 33         In apparent recognition of this fact, DSS relies on N.C.G.S. § 7B-901(c)(1)f,

       which permits the trial court to cease reunification efforts if it makes written findings

       of “[a]ny other act, practice, or conduct” on the part of the respondent-parent “that

       increased the enormity or added to the injurious consequences of the abuse or

       neglect.” DSS contends that the trial court’s findings show that Lea sustained severe

       burns on the soles of her feet while in respondent-mother’s care, that respondent-

       mother recalled drinking alcohol before Lea was injured while lacking any memory

       of hurting Lea, that Lea was left alone on the front porch of respondent-mother’s

       house, and that Lea’s injuries were severe enough to require hospitalization for two

       days and continued medical treatment for several weeks thereafter, so that

       “[respondent-mother’s] conduct and actions toward Lea on 7 May 2019 ‘increased the

       enormity’ and ‘added to the injurious consequences’ of evidence supporting the court’s

       adjudications of abuse and neglect within the meaning of [N.C.G.S. §] 7B-901(c)(1)f.”

¶ 34         The fundamental defect in DSS’s argument is that it relies upon evidence

       necessary to support the trial court’s adjudication of abuse and neglect to show the
                                     IN RE L.N.H.

                                     2022-NCSC-109

                                   Opinion of the Court



existence of conduct that exacerbated the consequences of that abuse and neglect. In

other words, although DSS argues that respondent-mother’s conduct in burning Lea’s

feet and leaving her on the porch increased the enormity and added to the injurious

consequences of burning Lea’s feet and leaving her on the porch, N.C.G.S. § 7B-

901(c)(1)f requires a showing of the existence of “any other act, practice, or conduct,”

which seems to us to require that the evidence in aggravation involve something in

addition to the facts that rise to the initial adjudication of abuse and/or neglect. See

A.W., ¶ 32; see also In re C.L.K., 2022 WL 4841743, 2022-NCCOA-661, ¶ 14

(unpublished) (concluding that the trial court’s extensive findings of fact

demonstrated how the respondent-mother’s conduct “increased the enormity or added

to the injurious consequences of the abuse [and] neglect” of her children, with the

trial court having found that the respondent-mother continued to allow her boyfriend

to live in the house for months despite knowledge that he was sexually abusing one

of her children and that respondent-mother was failing to provide appropriate care

for her daughter despite awareness of her daughter’s extensive medical needs). As a

result, since the allegation that respondent-mother burned Lea’s feet and left her on

the porch cannot serve as conduct that “increase[ed] the enormity” or “add[ed] to the

injurious consequences” of that conduct, the evidence does not support a

determination that any of the aggravating factors specified in N.C.G.S. § 7B-901(c)(1)

exist in this case.
                                            IN RE L.N.H.

                                            2022-NCSC-109

                                          Opinion of the Court



¶ 35         On the other hand, we do believe that there is sufficient evidence in the record

       to support a determination by the trial court that reunification efforts were not

       required pursuant to N.C.G.S. § 7B-901(c)(3)(iii), which allows the cessation of

       reunification efforts in an initial dispositional order in the event that the parent “has

       committed a felony assault resulting in serious bodily injury to the child[.]” As noted

       above, following the events that led to Lea’s removal from respondent-mother’s

       custody, respondent-mother was arrested and charged with felony child abuse

       inflicting serious injury. In our view, the record developed before the trial court

       contains ample evidence that tends, if believed, to show that respondent-mother’s

       actions in burning Lea’s feet involved the commission of a felonious assault upon the

       child that resulted in serious bodily injury. Although the trial court did not make the

       findings necessary to permit the cessation of reunification efforts with respondent-

       mother based upon N.C.G.S. § 7B-901(c)(3)(iii), it certainly could have done so had it

       chosen to make such a determination. As a result, we vacate that portion of the trial

       court’s order ceasing reunification efforts with respondent-mother based on a finding

       the existence of aggravated circumstances and remand to the trial court with

       instructions to enter appropriate findings addressing the issue of whether efforts to

       reunify respondent-mother with Lea should be ceased pursuant to N.C.G.S. § 7B-

       901(c). See In re L.R.L.B., 377 N.C. 311, 2021-NCSC-49, ¶ 38 (remanding to the trial

       court where it failed to make written findings as required by N.C.G.S. § 7B-
                                           IN RE L.N.H.

                                           2022-NCSC-109

                                       Opinion of the Court



       906.2(d)(3)).

                                    III.    Conclusion

¶ 36          For the foregoing reasons, we hold that the trial court did not err in

       adjudicating the child abused, neglected, and dependent, and did not err in

       eliminating reunification efforts with respondent-mother.     We also hold that

       respondent-mother’s counsel provided effective assistance. We reverse the decision

       of the Court of Appeals and remand for further proceedings consistent with this

       opinion.


              REVERSED AND REMANDED.